United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
E.H., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
BLOOMFIELD VETERANS CENTER,
East Orange, NJ, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Thomas R. Uliase, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 16-1786
Issued: January 30, 2017

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA H. FITZGERALD, Deputy Chief Judge
COLLEEN DUFFY KIKO, Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On September 7, 2016 appellant, through counsel, filed a timely appeal from a May 19,
2016 merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to
the Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the
Board has jurisdiction to consider the merits of this case.
On appeal counsel contends that appellant had submitted sufficient medical evidence to
establish that he sustained a back strain on March 14, 2014 or that OWCP should have further
developed the medical evidence.
1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for
legal or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R.
§ 501.9(e). No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An
attorney or representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject
to fine or imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

ISSUE
The issue is whether appellant has met his burden of proof to establish that he sustained a
traumatic injury causally related to the March 14, 2014 employment incident.
FACTUAL HISTORY
On March 17, 2014 appellant, then a 41-year-old technology specialist, filed a traumatic
injury claim (Form CA-1) alleging that he developed a possible strain due to lifting heavy
objects in the performance of duty on March 14, 2014.
Dr. Boqing Chen, a Board-certified physiatrist, examined appellant on March 18, 2014.
He completed both a narrative report and a form report and listed appellant’s history of injury as
lifting heavy objects on March 14, 2014 which caused acute, severe, lower back pain. Dr. Chen
opined that there was causal relationship between his acute onset back pain and the heavy lifting
that he did on March 14, 2014. He indicated that appellant’s condition was caused by lifting
multiple objects weighing over 70 pounds. Dr. Chen subsequently completed a narrative report
on March 25, 2014 and described his employment incident on March 14, 2014 as moving three
heavy objects, each weighing more than 75 pounds, while at work. He found that appellant was
experiencing severe back pain with radiation to his feet. Dr. Chen indicated that appellant had a
prior back injury, but that the pain from the previous condition had subsided after treatment. He
diagnosed persistent and severe radicular low back pain likely from lumbar radiculopathy as well
as low back pain likely from discogenic pain, facet joint pain, or sprain/strain.
On March 25, 2014 Dr. Wei Xu, a Board-certified physiatrist, completed a form report.
He described appellant’s work incident as lifting heavy objects on March 14, 2014 which caused
acute severe lower back pain. Dr. Xu diagnosed acute low back pain and lumbar radiculitis. He
concluded that appellant’s condition was caused by lifting multiple heavy objects weighing more
than 70 pounds. Appellant also submitted physical therapy notes.
Dr. Chen again examined appellant on April 22, 2014 and added the diagnosis of
persistent and severe periscapular/rhomboids pain likely secondary to cervical radiculopathy. He
also noted appellant’s report of headaches originating from the employment incident. Dr. Chen
repeated his findings and conclusions on May 20, 2014.
In a letter dated June 6, 2014, OWCP informed appellant that additional factual and
medical evidence was necessary to establish his traumatic injury claim. It afforded him 30 days
for a response.
Dr. Chen completed a note on June 30, 2014 describing appellant’s ongoing symptoms of
upper back pain and headaches. He reviewed appellant’s cervical magnetic resonance imaging
(MRI) scan which demonstrated a left central C6-7 disc herniation. Appellant’s lumbar MRI
scan demonstrated L5-S1 disc with lateral recess stenosis on the right.
By decision dated July 9, 2014, OWCP denied appellant’s traumatic injury claim, finding
that the factual evidence was insufficient to establish the events of March 14, 2014 which

2

appellant felt caused or contributed to his back conditions. It further noted that Dr. Chen had not
provided clear diagnoses of a medical condition.
Appellant provided additional factual evidence on July 10, 2014. He explained that on
March 14, 2014 he was directed to install printers which entailed moving six printers. Three of
the printers weighed from 15 to 30 pounds and had to be moved to different rooms. The other
three printers weighed over 75 pounds each and had to be unpacked from boxes. There was no
help available, so appellant moved all the printers by himself. He noted that, while unpacking
and lifting the heavier printers, he felt that he had pulled something in his back. After the initial
pull, appellant’s back pain increased and continued to worsen after he went home.
Appellant submitted a July 7, 2014 report from Dr. Chen describing appellant’s
employment incident of moving printers at work. He indicated that the weight of the printers
varied between 15 and 75 pounds. Dr. Chen noted that appellant had a prior back injury on
December 12, 2011, but that his back pain subsided after treatment. He reviewed appellant’s
three 2012 spine MRI scans and noted that these tests demonstrated a central disc herniation at
L5-S1, moderate disc bulging at T5-6, and disc herniation at C6-7. Dr. Chen diagnosed radicular
low back pain from lumbar radiculopathy and low back pain likely from discogenic pain or facet
joint pain or sprain/strain. He opined that there was causal relationship between appellant’s
acute onset back pain and the heavy lifting that he performed on March 14, 2014.
OWCP provided appellant’s factual statement to the employing establishment on
July 18, 2014. On July 18, 2014 the employing establishment noted that the printers appellant
lifted weighed 65 rather than 75 pounds.
Appellant requested a review of the written record from OWCP’s Branch of Hearings and
Review on August 6, 2014.
On August 8, 2014 OWCP received an addendum report from Dr. Chen, noting that his
July 7, 2015 report had been updated to reflect his condition and work up to date. Dr. Chen
continued to opine that appellant’s symptoms were causally related to the March 14, 2014
incident.
In a note dated August 18, 2014, Dr. Chen found that appellant’s symptoms had
worsened with a return to work. He diagnosed severe radicular low back pain likely from a
lumbar radiculopathy, low back pain likely from discogenic pain, facet joint pain, or
sprain/strain, persistent periscapular/rhomboids pain likely secondary to cervical radiculopathy,
and persistent and severe thoracic back pain.
In a February 4, 2015 decision, an OWCP hearing representative found that appellant had
submitted factual evidence sufficient to establish that he installed six printers weighing between
15 and 65 pounds on March 14, 2014. She further found that appellant’s physicians diagnosed
sciatica, lumbar radiculitis, and cervical radiculitis as a result of lifting printers on
March 14, 2014. However, the hearing representative found that the medical evidence of record
did not contain medical rationale explaining how or why appellant’s diagnosed condition
resulted from his accepted employment incident. She noted that a medical opinion that a

3

condition is causally related to an incident because the employee was asymptomatic before the
injury, without supporting rationale, was not sufficient to establish causal relationship.
Counsel requested reconsideration on January 15, 2016 and submitted additional notes
from Dr. Chen dated April 29, July 21 October 21, and November 21, 2014. He contended that
Dr. Chen established that appellant experienced a traumatic injury on March 14, 2014 while in
the course of his employment. In the additional notes, Dr. Chen requested a lumbar MRI scan,
indicated that appellant wished to return to light-duty work, and described appellant’s history of
injury including lifting objects weighing 75 pounds. He also added the diagnosis of bilateral
carpal tunnel syndrome.
Counsel provided appellant’s January 19, 2012 cervical MRI scan which showed a small
central subligamentous disc herniation at C6-7 and mild disc bulging at C5-6. A thoracic MRI
scan of the same date demonstrated moderate disc bulging at T5-6 and T6-7. The January 19,
2012 lumbar MRI scan presented evidence of central disc herniation at L5-S1 and mild disc
bulging at L4-5.
In notes dated January 3, 17, and 24, February 7, and 14, April 10, and June 5, 2012,
Dr. Chen reported that appellant experienced neck, mid thoracic, and lower back pain after a fall
at work on December 12, 2011. He diagnosed right ankle sprain, thoracic spine sprain, lumbar
spine sprain, and cervical sprain and reviewed appellant’s three MRI scans. In his June 2012
report, Dr. Chen indicated that appellant had returned to full duty and indicated that he
experienced 90 percent improvement of his symptoms. He diagnosed improving thoracic and
low back pain.
Counsel submitted additional evidence in support of the request for reconsideration on
March 10, 2016. In a note dated February 23, 2016 and an addendum dated March 8, 2016,
Dr. Chen provided a detailed description of appellant’s work incident including lifting printers
weighing between 20 and 75 pounds on March 4, 2014. He noted that appellant felt a sudden
pull in his low back with pain that developed immediately after lifting the heavier printers.
Dr. Chen opined that appellant experienced a work-related injury. He diagnosed low back pain,
radiculopathy of the thoracolumbar region, spondylosis with radiculopathy in the lumbar region,
cervicocranial syndrome, spondylosis with radiculopathy in the cervical region, and cervicalgia.
By decision dated May 19, 2016, OWCP denied modification of the February 4, 2015
decision, finding that the medical evidence of record did not contain medical reasoning sufficient
to establish that appellant’s diagnosed conditions were causally related to his March 14, 2014
employment incident.
LEGAL PRECEDENT
An employee seeking benefits under FECA has the burden of proof to establish the
essential elements of his or her claim by the weight of the reliable, probative, and substantial
evidence, including the fact that the individual is an “employee of the United States” within the
meaning of FECA, that the claim was timely filed within the applicable time limitation period of
FECA, that an injury was sustained in the performance of duty as alleged, and that any disability
or specific condition for which compensation is claimed is causally related to the employment

4

injury.3 These are the essential elements of each and every compensation claim regardless of
whether the claim is predicated upon a traumatic injury or an occupational disease.4
OWCP defines a traumatic injury as: “[A] condition of the body caused by a specific
event or incident, or series of events or incidents, within a single workday or shift. Such
condition must be caused by external force, including stress or strain which is identifiable as to
time and place of occurrence and member or function of the body affected.”5 To determine
whether a federal employee has sustained a traumatic injury in the performance of duty, it must
first be determined whether a “fact of injury” has been established. First, the employee must
submit sufficient evidence to establish that he actually experienced the employment incident at
the time, place, and in the manner alleged.6 Second, the employee must submit sufficient
evidence, generally only in the form of medical evidence, to establish that the employment
incident caused a personal injury.7
A medical report is of limited probative value on a given medical question if it is
unsupported by medical rationale.8 Medical rationale includes a physician’s detailed opinion on
the issue of whether there is a causal relationship between the claimant’s diagnosed condition
and the implicated employment activity. The opinion of the physician must be based on a
complete factual and medical background of the claim, must be one of reasonable medical
certainty, and must be supported by medical rationale explaining the nature of the relationship
between the diagnosed condition and specific employment activity or factors identified by the
claimant.9
ANALYSIS
The Board finds that appellant has not met his burden of proof to establish a traumatic
injury causally related to the March 14, 2014 employment incident.
OWCP found that appellant, a technology specialist, established an employment incident
on March 14, 2014 in that he was required to lift and move six printers weighing up to 65 pounds
on that date. It further found that appellant’s attending physician had provided medical evidence
of conditions of sciatica, lumbar radiculitis, and cervical radiculitis which appellant felt were
attributable to the March 14, 2014 lifting incident. However, OWCP denied appellant’s claim
finding that the medical evidence of record was not sufficiently rationalized to establish causal
relationship between appellant’s accepted employment incident and his diagnosed conditions.
3

Kathryn Haggerty, 45 ECAB 383, 388 (1994); Elaine Pendleton, 41 ECAB 1143 (1989).

4

Victor J. Woodhams, 41 ECAB 345 (1989).

5

20 C.F.R. § 10.5(ee).

6

John J. Carlone, 41 ECAB 354 (1989).

7

J.Z., 58 ECAB 529 (2007).

8

T.F., 58 ECAB 128 (2006).

9

A.D., 58 ECAB 149 (2006).

5

The Board finds that the medical opinion evidence of record is insufficient to establish
causal relationship between appellant’s diagnosed conditions and his accepted employment
incident. Dr. Chen provided a series of reports describing the lifting incident on March 14, 2014
and opined that appellant’s diagnosed conditions were related to this incident. However, he did
not explain how or why he believed that the March 14, 2014 lifting incident caused or
contributed to appellant’s back conditions. While he noted that appellant had returned to fullduty work without further treatment after his 2012 back injuries, Dr. Chen did not explain the
relationship between appellant’s diagnosed conditions and his March 14, 2014 lifting incident.
He did not describe how lifting printers weighing up to 65 pounds would have caused or
contributed to appellant’s diagnosed back conditions. The Board has held that a temporal
relationship alone is insufficient to establish causal relationship between an employment incident
and diagnosed conditions.10 Furthermore, appellant’s personal belief that his employment
activities caused or contributed to his condition, is not sufficient, by itself to establish causal
relationship.11
Counsel contends on appeal that Dr. Chen’s report were sufficient to establish appellant’s
traumatic injury claim. The Board disagrees for the reasons listed above.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met his burden of proof to establish a traumatic
injury causally related to the March 14, 2014 employment incident.

10

Louis T. Blair, Jr., 54 ECAB 348 (2003); A.S., Docket No. 15-0972, 15-1005 (issued September 27, 2016).

11

See D.I., 59 ECAB 158, 162 (2007); Phillip L. Barnes, 55 ECAB 426, 440 (2004); L.L., Docket No. 16-0896
(issued September 13, 2016).

6

ORDER
IT IS HEREBY ORDERED THAT the May 19, 2016 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: January 30, 2017
Washington, DC

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

7

